DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 9, 11, 13, 22 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Osorio et al. US 2004/0133119 in view of Sackellares et al. US 2009/0124923 and Beck et al. US 2008/0071185 and Bibian et al. US 8,538,512.
Regarding claims 1 and 22, Osorio discloses non-transitive computer readable program storage device encoded with instructions that, when executed by a computer, performs a method for    
collecting body data from an electrical sensor ([¶4])
identifying an extreme seizure event in a patient, comprising: 	identifying at least two seizure events ([¶136,201-204]); 	determining at least one inter-seizure interval (ISI) value related to said at least two seizure events ([¶203]); 	comparing said determined at least one ISI value to at least one reference value ([¶201-204] wherein the inter-seizure interval is ranked against other values related to the seizure these values are reference values); and 
 	identifying an occurrence of an extreme seizure event, based upon the comparison of said determined ISI value to said at least one reference value ([¶201-204] wherein the severity is determined from the comparisons and one of the features compared is the ISI)
 	and initiating one or more therapeutic actions simultaneously on the identification of the extreme seizure event ([¶38-39,183] stimulation and drug therapy are used together)
 	determining after delivery of the therapies, the impact of the extreme seizure event on the patient ([¶140] the quality of life is measured in regard to the impact of the therapies and seizure activity)
 	Osorio does not specifically disclose identifying the occurrences of the extreme seizure event, based upon the determined of the ISI value being below a fifth percentile of the ISI value for the population of patients. Sackellares however teaches comparisons of STD for determining seizure ([¶14]) and Osorio teaches ([¶201-204] the ISI is compared to early readings of the patients own ISI). As Osorio already determines the severity of the seizure events and ranks them it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Sackellares as comparisons of STD are common in the art as by definition changes in the STD would indicate abnormality. 
 	Osorio determines a severity ([¶139,201-204]) based on the features of the signal, one of those features being the ISI. Sackellares teaches comparing standard deviations but the combined device does not specifically disclose the seizure is detected when the ISI is below a fifth percentile. Beck teaches a physiological monitoring device where an alert is set when the parameter is more than 2-3 standard deviations off ([¶61] 2 STD being 95 percentile and 3 STD being roughly 99 percentile). While the fifth percentile is not specifically taught it would have been obvious to use the fifth percentile as it is the counterpart of 2 or 3 standard deviations.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Osorio with the teachings of Beck because comparisons of STD are common in the art as by definition changes in the STD would indicate abnormality.
 	Osorio does not specifically disclose that the fifth and ninety-fifth percentile data is from a population of patients. Bibian teaches using population data instead of patient data ([C5 L60-66]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Osorio with the teachings of Bibian in order to allow the device to determine seizures without having to establish a baseline for the patient ([C5 L60-66]).
Regarding claim 2, Osorio discloses logging the events ([¶194]) and providing therapy ([¶129]).
Regarding claim 3, Osorio discloses logging the ranking of the ISI value to a previous ISI value ([¶203]).
Regarding claim 4, Osorio discloses providing therapy ([¶129]) and issuing an audible warning ([¶194,59]).
Regarding claim 5, Osorio discloses requesting an extreme seizure event confirmation of said identifying an occurrence of an extreme seizure event, receiving a response to said requesting wherein the a second flag/indicator is set confirming the extreme seizure event ([¶205] wherein the event is reviewed and set as a true positive if it is an seizure state).
Regarding claim 6, Osorio discloses determining time spent in an extreme seizure state based upon said determined at least one ISI value and a seizure duration ([¶8,44,109]).
Regarding claim 9, Bibian teaches identifying brain damage ([C1 L63-C2 L23]).
Regarding claim 11, Osorio discloses the determination of the ictal and post-ictal periods from the brain energy information i.e. the EEG information ([¶129]).
Regarding claim 13, Osorio discloses determining the ISI for several seizures and trending them by ranking them ([¶201-204]) and an alarm for seizure determinations ([¶59]).
Regarding claim 24, Osorio discloses comparing the severity and ISIs sequentially at what would be considered a mesoscopic or macroscopic scale ([¶201-207]) and predicting seizure events ([¶60]) and determining the efficacy of treatment ([¶206]).
Regarding claim 25 and 26, Osorio compares and ranks the ISI to the previous readings if the ISI is ranked higher it is worsening ([¶201-206]).
Regarding claim 27, Osorio discloses wherein the events are extreme seizure events ([¶201-204] as extreme seizure event is not further defined detect seizures are considered extreme seizures).

Claims 12 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio et al. US 2004/0133119 in view of Sackellares et al. US 2009/0124923  and Beck et al. US 2008/0071185 and Bibian et al. US 8,538,512 further in view of Drew 2006/0094972.
Regarding claim 12, Osorio does not specifically disclose assessing a risk of death. Drew teaches determining a risk of death from the cardiac signal like tachycardia and alerts the user and adjusts the treatment ([¶42,43]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Osorio with the teachings of Drew in order to save the patient ([¶43]).
Regarding claim 28, Osorio does not specifically disclose determining a state of the patient’s overall health and body state in response to a seizure severity index exceeding a reference value. Drew teaches a system that evaluates inter-seizure intervals and determines an epilepticus event ([¶66,82]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Osorio with the teachings of Drew in order to alert the patient/caregiver to the potentially fatal epilepticus state ([¶66]).

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive.  
Regarding Applicant's arguments that Osorio and Bibian do not disclose comparing the ISI to a population of patients, Examiner respectfully disagrees. Osorio discloses determining seizure events and determining a ISI value. Osorio then compares the ISI with reference data. Bibian is then relied on to teach using population data as reference data for the determinations. 
Regarding Applicant's arguments that Osorio does not teach classifying the event is an extreme seizure when the ISI is below a fifth percentile of ISI values, Examiner respectfully disagrees. Osorio discloses determining extreme seizure events from the ISI but does not disclose determining the ISI is below the fifth percentile. Beck is relied upon to teach setting alarms for seizures that 2 to 3 standard deviations away and the counterpart to 2 standard deviations is 5%. Bibian further discloses using population data as the reference data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791 

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791